Bonnifield, J.,
concurring:
I concur in the opinion of the court, as expressed by Chief Justice Belknap, that the judgment of the court helow must be reversed for the reasons given and under the authority cited. The statute of 1895, 39, amends the general revenue law, and by the amendment defendants in tax suits are allowed to plead as a defense, among others, “that the assessment is out of proportion to, and above the actual cash value of the property assessed.” Before this amendment such defense could not be pleaded and. the value of the assessed property, as fixed by the assessor and board of *437equalization, could not be set aside, except upon the plea and proof of fraud in the assessment, and the delinquent list was sufficient evidence to sustain the valuation so fixed. Under the statute of 1895, when the defendant introduces competent evidence showing an over-valuation, and the jury by their verdict find the value as fixed by the officers without evidence to support it, other than the delinquent list, or equalized assessment roll, or the testimony of a witness or witnesses not qualified to testify under the well-established rules of evidence as to the value, this court must set aside such verdict, or ignore such defense and the statute which authorizes it. This court has no right to disregard an act of the legislature except upon constitutional grounds.